Earl Warren: Mr. Entenman.
Orville Entenman: -- please the Court, Your Honors. In answering the one question, I'll be calling your attention to the Nebraska authority for taxing the leasehold or the interest of Offutt Housing Company in this matter of proceeding. I call your attention to the decision by the Nebraska Supreme Court. It's set out in the record at page 206 quoting from Judge Chappell's opinion. This Court in Ashby versus Peters, a Nebraska case, page 1 -- 206, the last paragraph, held that saved for the purposes of convincing a lease of more than one year is not real estate and also it quotes another case. Generally, a leasehold for a term of years is a chattel real falling within the classification of personal property. For all practical purposes, it maybe equivalent to those absolute ownership. In that connection, he sets out Section 77-1209 of the revised statutes in Nebraska for 1943, which provide all improvements put on leased public lands. I might stop right there and say that was particularly up and go in Nebraska on school lands where they had been leased and the improvements did not become the property of the state or the owner of the school land. It shall be assessed to the owner of such improvements as personal property. Now, the next phrase “together with the value of the lease and listed and assessed in a place where the land is situated. Now after the -- during the construction of Offutt Housing buildings, they were not complete on the assessment date of March 10th, 1952. They were complete -- not completed and that is the date set out by Nebraska for the ownership for personal property. Every person corporation must lease a property they own on March 10th of that year. However, they were completed in June. The law also requires that each one leased for assessment is property valued. That was not done except for some furniture and fixtures. The assessor then later in June assessed this property. First, the fixtures and the office equipment in the amount of $205. The appliances, that was the ranges, the electric stoves or gas stoves, the electric refrigerators, and remember there were 611 of them. The washing machines and equipment of that type purchased by Offutt Housing and placed here also base on chattel mortgages and conditional sales contracts filed in the county, valued them at $69,695. Then the buildings, he arrived with his valuation there by determining that they were only 75% completed on the assessment day of 1952. Then basing his valuation from an inspection also from this mortgage of $4,950,000.He determined that the value of that, 75% complete and assessing it in comparison with light, property in the county, residential property, buildings knowing the value of them and what he was putting on them, he valued that in 1955, $755,000, a $5 million project. I don't think they can complain here that we've taxed any more than Offutt Housing Company's interest. And no objection was made to that assessment. And of course, the Nebraska law provides that where the taxpayer does not file the schedule and the assessor does it, that he must send notice to the taxpayer and he has a right to come in before the board of equalization, that was not done. Then, we've checked the 1953 assessment. Those assessments pair in the complete record or the record here at page 144 (a) and 144 (b).I like to comment just a bit on the distinction between the 1953 and the 1952 assessment. Nebraska getting to some trouble on their revaluations and making comparison between personal property and real estate. And I've point out here, there is no tax on the real estate. In this case, there is no attempt to tax any real estate leased in this case. But in the personal property field, there were some changes. First, they do to a decision in the Nebraska court which mandamus the -- for the -- or the Tax Commission that lengthens State Tax Commission to value property as its actual value. And as a result of that then, you will see in the valuation for 1953, it is now considered 75% or 100% completed, then, all residential property in the state or particularly Sarpy County, partly in Douglas was given a 40% increase on the valuation. For here, there were $4000 houses, that is only valued at $800 and $900. They got them up 40%. In other words, if your assessed value had been a thousand dollars in 1952, in 1953, that would probably been $1400. There was a 40% increase. Well at least, they got the same increase. And --
Earl Warren: Do you consider -- do you consider it necessary to -- to hold that this property is personal property owned by the lessee in order to sustain your tax?
Orville Entenman: Yes.
Earl Warren: If -- if we don't find that this personal property of the taxpayers --
Orville Entenman: Well, I really believe, Your Honor, that this Court, that the -- that the determination of the tax, the validity of the tax is the question for the State of Nebraska in the State Court.And they admit it in the jurisdiction of this Court. I think what this Court has got to be concerned with have we taxed any property of the United States belonging to the Government. Now, the -- the question here and our Court held that this was properly taxed as personal property under the leasehold.
Felix Frankfurter: Well is that -- is that the reason you have with the Chief Justice's question as today, namely, that under your -- under Nebraska's tax system, this must come within the Nebraska court's personal property.
Orville Entenman: That's right.
Felix Frankfurter: And if it doesn't come within the Nebraska court's personal property, it would not be subject to this tax.
Orville Entenman: No, we couldn't.
Felix Frankfurter: That's a matter of Nebraska and that's why -- that's why I gather in the Chief Justice's question that you must hold this is personal property not within the limit of the Federal Constitution with the power vested to do what he did. Is that correct?
Orville Entenman: Well, that's correct. We -- we feel that this -- that it couldn't be taxed as real property. It would be no -- under the Nebraska law.
Felix Frankfurter: -- Nebraska law.
Orville Entenman: That's right. Now --
Felix Frankfurter: The state law determines what its taxes.
Orville Entenman: That's right.
Felix Frankfurter: Now the question is whether that determination collide with anything that --
Orville Entenman: That's -- that's --
Felix Frankfurter: -- constitutes and says you can do it.
Orville Entenman: That's what I do. Whether -- whether we've taxed any Nebraska property or any property of the Government of the United States.
Felix Frankfurter: But your position wouldn't be any different, would it, if Nebraska regarded this as real property and good estate.
Orville Entenman: If the -- if the lease and --
Felix Frankfurter: -- and -- and it was taxed to the real estate.
Orville Entenman: If they can find their tax and assessment to the leasehold --
Felix Frankfurter: How about (Voice Overlap) this very estate --
Orville Entenman: Yes.
Felix Frankfurter: -- suppose Nebraska regard the leasehold as real property --
Orville Entenman: Yes.
Felix Frankfurter: -- both common law statutes probably exactly the same.
Orville Entenman: It would.
Felix Frankfurter: And you label -- label determination for Nebraska.
Orville Entenman: That's right and we --
Felix Frankfurter: And that's the collision problem which is for us.
Orville Entenman: And we contend here that the leasehold is taxable. Now --
Speaker: It is -- in Nebraska Mr. Entenman, if you own a house and lot --
Orville Entenman: Yes.
Speaker: -- distant to me, who would have to pay the taxes?
Orville Entenman: The house and lot both belong to me. I would pay the taxes. There would be no tax on the leasehold. As I say where the leasehold interest has come in to be considered in Nebraska is where the school lands particularly are leased to individuals, and they put the improvements on them. And when that lease is sold, for the period of five or ten years the improvements are sold separately. There -- there's also a sale event. And for taxation purposes, the improvements are taxed separately then the value of the leasehold interest in that public land.
Speaker: That -- that's a special statute.
Earl Warren: Yes.
Speaker: -- relating to the public land.
Earl Warren: Yes. Now, I'm going --
Speaker: It doesn't apply -- it doesn't apply to this situation.
Orville Entenman: We say it does because we say this is public land. That these are the --
Speaker: What limit it to the state public land?
Orville Entenman: No, it does not.
Speaker: Any -- any land belonging to--
Orville Entenman: The public.
Speaker: -- the governmental body.
Orville Entenman: And just --
Speaker: Where -- where is that statute?
Orville Entenman: That was Section 12, Section 77-1209 of the Revised Statutes of Nebraska and I just -- that was set out in page 207 of the record. I just quoted it and it was setout in the Supreme Court Decision at Nebraska.
Earl Warren: Well, Mr. Entenman, do I understand you then that if this Court should conclude that those houses are real property, and the ownership is in the United States that there's nothing we could do here to help you notwithstanding the way we have sovereign immunity in the -- in the 1947 Act.
Orville Entenman: Oh yes. I think -- I don't think that should affect this decision. If you'll find that the leasehold interest here, that the interest that Offutt Housing Company is separate and distinct from the title to the land which we haven't taxed the real estate at all, their land underneath, nor have we taxed any value at this time in the leasehold in that. Now what we have taxed here to arrive at our value is the value of these buildings and as our Nebraska court found here we were taxing the leasehold interest.
Earl Warren: Well I understood you to say though that under Nebraska law, the ownership of those houses must be in the lessee and that they must be considered --
Orville Entenman: No.
Earl Warren: -- as personal property in order for you to have the right to -- to tax -- tax them under Nebraska law.
Orville Entenman: In quoting this Section 77-1209 again, it says, “all improvements put on leased public lands shall be assessed to the owner of such improvements as personal property, then, I claimed the next three words together with the value of the lease. I don't think you have to have both interest there that the value of the lease without the ownership of the building.
Earl Warren: Well that was the point I was trying to get at whether you -- whether you relied entirely of ownership of the -- of the property by the lessee as a personal property or whether -- whether you could consider the -- the interest of the lessee--
Orville Entenman: Yes.
Earl Warren: -- and of the property as -- as the lessee.
Orville Entenman: I think that I should say this. We didn't want to mislead this Court that we distinguish between any valuation there. And I think I can develop that briefly here that there is no value that you can claim that we assess that belong to the Federal Government today in those buildings because the Federal Government has not placed one dime of money into this project. Not one cent. It has come mostly from the manufacturer's trust and whatever money that Carl Wilson built and then he was the President of the Contractor Company and also the President of the Offutt Housing Company that now has a lease. And I -- I wish to point out further here that the -- the tax that is levied on this assessment will never be a burden on the United States.
Felix Frankfurter: Mr. Entenman, may I -- may I ask you this at the core of phrase of the word of Chief Justice just a minute ago. I would like to ask you and perhaps Mr. Stern can do it when he gets on (Inaudible). Is it oversimplifying this case on one aspect by assuming that Nebraska neither used realty of person but taxed an interest whatever interest Offutt Company may have. It's just the meaning of the word interest that Chief Justice said two minutes ago, would the case is always a simplifying case from the point of view of power, the question would be precisely the same as though neither of you could be here arguing the title, leasehold, personal property, realty, but nearly argued whether A there wasn't interest which B Nebraska could tax in the light of the Government's relation to the end of this.
Orville Entenman: We think that is the position that there isn't any -- there would be no other result no matter how you interpreted this. That --
Felix Frankfurter: But then -- then there would be no other results so to speak.
Orville Entenman: I mean in the amount of the assessment.
Felix Frankfurter: We must accept -- we must accept what Nebraska said that this in each view is personal.
Orville Entenman: That's right.
Felix Frankfurter: That is none of our concern.
Orville Entenman: Yes.
Felix Frankfurter: Provided only that it may be nominated with the taxable category.
Orville Entenman: Yes. Now I'd like to point this out further though in -- in denominating this as personal tax. Now, there can never be any lien against the interest of the Government here. And if you will examine this record, they have agreed to pay this tax by the lease. There's a clause right in the lease that they will pay any taxes that are assessed on this property. The mortgage provides that and they will may -- their -- their monthly payments on these FHA Mortgage just like any other requires that they pay a certain amount each month to take care of this tax.
Speaker: What about renegotiations --
Orville Entenman: Of --
Speaker: -- of the lease?
Orville Entenman: Now that, is if there is -- that comes into play only if there is any consent by Congress that this land that this is sitting on should also --
Speaker: But you have to pay -- you have it -- precise works in front of them but they have it, they have to pay any tax to the State on this property.
Orville Entenman: No, that was not the wording of that section. I think there has been some confusing or fusion on that, because that's the Section 6 of the 1947 Act provided there that the lessee's interest --
Stanley Reed: Contrast of -- it's the lease that I'm talking about.
Orville Entenman: Well, the lease has the same thing. They make provision too that there be a -- a renegotiation of the contract in case that Congress would say that the real estate here that is the building that you're sitting on should now be valued at some $350 an acre property. It's the value around there. It can be assessed maybe at a hundred but that has never been assessed since it was -- became the Federal Government. Now I point out here though that there will be no lien, because, first, the statute I just read you gives you -- gives them a personal action in personam that you stated in many other cases here against the Offutt Housing Company not against the United States. And if there is any lien on this leasehold interest, then, I believe that the property, the lien that Nebraska would have be gone if that lease would cancel, we would have nothing.
Hugo L. Black: May I ask you one question?
Orville Entenman: Yes.
Hugo L. Black: I -- I haven't quite understood you. Is there any claim that the interest to this tax, whatever its name or label maybe is less in value than the State has -- has put on for tax purposes?
Orville Entenman: No. We could --
Felix Frankfurter: (Inaudible) money -- money amount of the tax.
Orville Entenman: The tax for the 1952 was $10,000 roughly it's in matter of dollars, and in 1953, due to that change in valuation, it went to $15,000 and I like to have you examine this project analysis in here in which there was a figure for $13000 per street. And Your Honors, I can't see how for really help for 10 blocks the streets is all that's been here, they could ever spend $10,000 or $13,000.
Felix Frankfurter: Is there anything in the record that sheds any light as to the value of this interest, whatever it maybe, the value of the interest in case the Offutt Company ask the permission of the Government to assign it to some other eager investor.
Orville Entenman: Nothing further than the mortgage, I believe, and the conditional sales contracts on the individual.
Felix Frankfurter: And the amount of the mortgage is?
Orville Entenman: $4,950,000.
Earl Warren: Mr. Stern.
Robert L. Stern: May it please the Court. I guess I'd better answer the last question first. There is nothing in the record to show the value of the lessee's interest because nobody made any attempt to valuate a lessee's interest or no one ever claimed that the lessee's interest was being taxed until you got up into the Nebraska Supreme Court.
Felix Frankfurter: But we're not to infer that it's worthless, are we?
Robert L. Stern: I'm not saying that it's worthless, Your Honor, but there's nothing to indicate that it's worth -- it answers Justice Black's contention, we say, there's nothing to indicate that it's worth anything like the value of the buildings because to put it briefly, nobody in his right mind would pay for these buildings under this lease subject to all the restrictions that are on them. The most important which is you can't charge what you want for them, what he would pay there for those same buildings fee simple absolute title. Now, we think the mater case, since -- since there was no attempt to segregate a lessee's interest, the master case is controlling because there, there was a leasehold interest in master and the tax was on the value of the machinery and the Court said there wasn't any attempt to tax the -- to segregate the lessee's interest and the tax is void because it's on the physical property. And here my adversaries are very candid and stating what is the obvious fact from the record in the forms of the testimony that they are trying to tax the buildings and nothing but the building. Now Your Honor asked --
Felix Frankfurter: It wasn't before you move on, the master case, to check my recollection, the master case attached was sought to be imposed on what by common law notice would have been deemed part of the realty, but in Pennsylvania it was thought to be deemed prior to the person, is that right?
Robert L. Stern: I'm not sure if that Pennsylvania whether, it was -- it was on machinery which Pennsylvania --
Felix Frankfurter: Well, that's the Pennsylvania law, I mean anybody else --
Robert L. Stern: I think Pennsylvania law -- under Pennsylvania law, I think it was the other way around. I think it was part of the realty. They've tried to tax it to the landowner, the machinery, but this Court said who owns the machinery is a federal question. The Government owns the machinery, United States and Pennsylvania law isn't controlling as to that. This tax, which is based on the valuation of the machinery, is based on the valuation of Government property and Pennsylvania can't tax that.
Felix Frankfurter: (Voice Overlap)
Robert L. Stern: And they -- and they --
Felix Frankfurter: Because -- because of the incident of the tax fall on what was conceded to be --
Robert L. Stern: Government property --
Felix Frankfurter: -- government property.
Robert L. Stern: That's right.
Felix Frankfurter: Now, well the incidence of the tax here fall on what is considered the government property?
Robert L. Stern: They don't concede that it's a government property --
Felix Frankfurter: Don't bother about it. (Inaudible) no matter what you call it.
Robert L. Stern: The incidence of the tax--
Felix Frankfurter: The government tax here fall on something that it's a government property.
Robert L. Stern: Yes. They don't concede that it's government property, they concede that --
Felix Frankfurter: (Voice Overlap) --
Robert L. Stern: Yes. The lease makes it government property. Under the lease, the buildings are part of the real estate. The lease was a government contract. The intention was to make sure that the buildings are government property as they were completed and by all indicia, they are government property. Now, the only argument which is made --
Felix Frankfurter: Don't bother about their argument.
Robert L. Stern: All right.
Felix Frankfurter: Forget about that. What I want to know is why a property hasn't got an assessable interest in the lease transferrable with the consent of the Government which is an interest apart from anything that the Government cares about and should care about and is therefore taxed.
Robert L. Stern: Well, let me address myself to that. First of all, to clear one piece of deadwood away as far as the constitutional questions are concerned, it doesn't matter whether you call it realty or personally as Your Honor implied. Secondly, if you assume there -- remember we have two points here. If you assume that this whole project is not exempt because it's on a federal on claim, that was my first argument. I spent most of the other day on that. I won't get back to that very much today. If you assume that -- if that -- we're not wholly exempt because of that, then Offutt as a lessee has a lessee's interest which under that -- under that 1947 statute or if you assume it is not unclear which it is, without the 1947 statute, the lessee's interest could be taxed if anybody had valuated a lessee's interest and taxed it, but that hasn't been done in this case. I commend to Your Honor that the opinion of the trial court who was very close to this--that's the Nebraska State Court. He said I know of such finding that they could or couldn't have taxed a lessee's interest, nobody has tried to tax one. I don't know how to evaluate it, there isn't any evidence on that.
Felix Frankfurter: Very well of that if we do not accept your first point, and I find it very difficult to accept it (Inaudible) Then as to your second point, the utmost you can ask is the case be sent back for proper evaluation for this whole interest.
Robert L. Stern: If -- if it gets back to the second point, if the time hasn't expired, Nebraska could assess a leasehold interest.
Felix Frankfurter: On interest, whatever -- whatever they call them as a local law.
Robert L. Stern: Well, that depends on the local law. Up to this case, I don't think that there ever has been any -- there's no Nebraska case indicating how they assess leasehold interest. As Mr. Entenman pointed out on these public school lands, the buildings are owned by the lessee as -- and not by the lessors or the problem has not ever risen. Now --
Felix Frankfurter: If you've had cases only very recently of this Court which make my (Inaudible) assume of the lease, the leasehold interest maybe very valuable.
Robert L. Stern: It can be -- it can be, but in this case, it certainly isn't anyway as near as valuable as a fee because of the controls apart from other things because of the control which the Government puts on this, this is a government project primarily. The Government initiated it, started it, supervised it, and they used this petitioner largely as a manager of the buildings. Now they say that -- that this is worth $5 million. As a matter of fact, his trust put up the money but the Government had to insure the mortgage the Government bears the risk not the manufacturer's trust company.
Speaker: Mr. Stern.
Robert L. Stern: Yes, sir
Speaker: As I understood you yesterday -- the other day, your view as you're arguing this case, I understood you to -- to assert that -- that these -- these properties were completed. These houses were completed and therefore, under Section 11, had become the property of the United States.
Robert L. Stern: Yes, Your Honor. Well certainly by -- this is a continuing suit. Certainly by 1953, they were all completed. The record shows and it's discussed in our reply brief.
Speaker: What years were involved?
Robert L. Stern: In 1952 and 1953 and the future, it's an injunction suit in part. For 1952, 78% were completed by the tax day at least and the people are living in it. Now, without regard for the rest, they were completed and the title was passed to them by March 10th, that's admitted in the record. I -- I don't understand Mr. Entenman. He said the whole thing isn't completed but buildings are completed, there are great many buildings, they're completed as they move along. And now I think I've said and that Mr. Justice Black asked whether the Government has any beneficial interest here or rather in contrary, whether all the beneficial interest was in -- was in the petitioner. And we think first of all an ordinary lessor has a beneficial interest. It's always been assumed that an ordinary lessor has a beneficial interest. The Government here as I said the other day has a greater interest in the ordinary lessor because it controls practically everything that's done with this project which an ordinary lessor can't do.
Felix Frankfurter: That maybe a -- they have control without having monetary interest.
Robert L. Stern: But the controls are exercised through -- through the list, Your Honor in large part as well as --
Felix Frankfurter: I still -- I repeat that although that finding hold on the lessee and yet not have (Inaudible)
Robert L. Stern: Well but --
Felix Frankfurter: And I think it doesn't.
Robert L. Stern: No but this its financial interest -- financial interest comes from insurance of the mortgage and also from its interest in what its military subtenants have to pay.
Felix Frankfurter: The mere fact that it has an interest, doesn't preclude taxing the interest of the -- the other interest and the (Inaudible) case is conclusive adjudication on that.
Robert L. Stern: Oh, well I'd like to address myself I can't -- I have agreed that if this is not treated as wholly exempt because it's in an enclave and interest could have been taxed if any attempt has been made to tax it. But the cases, the SRA case and the (Inaudible) case and others where there was a fair legal title in the Government and the full beneficial ownership was in somebody else. It was a conditional sale on the SRA case but here, none of those cases were leases in which the Government had the same interest as an ordinary lessee -- lessor or more. And that I think makes all the difference in the world. You don't tax an ordinary lessee for the value of the property. Even without these things I'm talking about, the fact that the rent is low doesn't make any difference, the rent is low to serve a governmental purpose. And that shows that the Government is more interested in this project not that it's less interested.
Speaker: (Inaudible)
Robert L. Stern: Oh well, I do -- I do want to make one other observation and it's probably isn't unnecessary. Whether this is -- whether this is realty or personally or something like that could depend upon Nebraska law. Whether this property is owned by the United States or not, whether the lease is controlling, that doesn't depend upon the Nebraska law. That's federal. That's a question for this Court to decide. And the Nebraska decision certainly isn't controlling as to whether this property belongs to the United States. Now, I can't reargue all of what I covered the other day, Your Honor, as -- as to the enclave point. I would suggest however, that -- that my suggestion there that Congress intended in this statute that government property or rather that the lease property should be treated the same as the lease property next door should be treated, should be taxed no more and not -- and not any less is an accurate reflection of Congressional intention. That would mean that if you were in an enclave entirely private property, it could all be taxed and the lessor or the lessee would make any difference. If -- if it were an area where the United States did not have exclusive jurisdiction as of the case and many of the reservation in California, and you're in a state where they tax the leasehold interest as California and some other states then you can tax the lessees interest even without the 1947 statute. If that was declared in his legislative history, just to be declaratory what the law on those states would be anyhow. On the other hand, if you're on an exclusive area where the property next door couldn't be taxed if it were privately owned, then we don't think Congress would have intended this kind of project to be taxed by a local government which doesn't furnish any services for it and would thereby be requiring the military tenants to pay double -- to pay taxes for what they weren't benefiting for and to what they actually were paying for in another way. Now I don't think that Section 6 is clear enough if you follow it through how it came in to the statute and everything if its clear enough that, that was intended to apply to an enclave. To conclude that it was, you have to -- you have to find one that Congress realize they were incorporating Section 6 and not just Section 1 when they wrote the 1949 statute. Of course, the other conditions they were referring to were all in Section 1, 2, 3, 4 and 5 as I said. They clearly weren't incorporated. Then you have to assume Congress believed and knew that Section 6 applied to enclaves. And the history of it indicates that the Congressman there couldn't have thought that it did or what they said when they drafted it, Senator Tydings, Secretary Penny, and Secretary Royal didn't make any sense at all. You got to put both of those things together before you can find that it applies -- it applies to an enclave.
Earl Warren: But Mr. Stern.
Robert L. Stern: Yes, sir.
Earl Warren: Is this 1949 Act, a new grant of authority to the -- to the Secretary to do these things or is it -- is it merely an enlargement of his rights under -- under the 1947 Act?
Robert L. Stern: Well, in part, it's a new grant of authority as far as the leasing is concerned, they referred back to the 1947 Act and removed some of the conditions in Section 1 of that Act. It also grant the Secretary new power to certify to the FHA that this project should be insured and is necessary and the FHA goes along insures it pretty much as a matter of course. You see previously the FHA wouldn't lend unless they thought it was a good commercial project. Now for military basis, as we all know, sometimes they're abandoned and nobody would put his money into a thing like that unless the Government would underwrite the project.
Earl Warren: Well what I mean is this. Is this a -- a new grant of authority or is this just enlarging the provisions of the 1947 Act giving the Government the right to -- to lease in accordance with that Act with the exception of the two limitations that it placed on it, namely, the length of the lease and one other which escape from me at the moment.
Robert L. Stern: It is the latter, Your Honor, except that I think it only refers to Section 1 of the 1947, that's all they meant the authorizing part of the 1947 Act but it is the latter. And now in 1955, as our briefs indicate, they amended it again and took out the reference of the 1947 Act for the future, not to these projects, for future projects, but that indicates that Congress really isn't when it -- when all this litigation is coming along and certainly to some extent was in the public eye that from now on, they aren't -- don't want any of these new projects in the future to be taxed. They took up the reference of the 1947 Act and from then on, nothing on an enclave can be taxed at all. Thank you, Your Honor.